123 F.2d 145 (1941)
Sophia G. LICH, Plaintiff-Appellant,
v.
UNITED STATES RUBBER CO., Defendant-Appellee.
No. 7807.
Circuit Court of Appeals, Third Circuit.
Argued October 22, 1941.
Decided October 31, 1941.
John B. Applegate, of Hoboken, N.J., and Charles A. Lich, of St. Louis, Mo., for appellant.
Waldron M. Ward, of Newark, N. J., for appellee.
Before BIGGS, MARIS, and GOODRICH, Circuit Judges.
PER CURIAM.
The judgment of the District Court is affirmed upon the opinion of Judge Smith, 39 F. Supp. 675.